DETAILED ACTION

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered. Applicant’s RCE submission requests consideration of applicant’s amendment and response after-final filed on 8/16/22. It is noted that this after-final response was entered and considered in full in the Advisory Action mailed on 9/22/22. No additional amendments or arguments were filed with the RCE.
Claims 1, 6-9, 12, 19-23, 25-28, and 31-35 are pending and under examination in the instant application. An action on the merits follows. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 103

The rejection of claims 1, 6-9, 12, 19-23, 25-28, and 31-35 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0306352 (May 23, 2017), hereafter referred to as Wabl et al., in view of U.S. Patent Application Publication 2019/0223418 (July 25, 2019), hereafter referred to as Murphy et al., with an effective filing date of 12/5/17, and Martin et al. (2018) Immunogenetics, Vol. 70, 223-236, is maintained. Claims 1, 6-9, 12, 19-23, 25-28, and 31-35 have not been amended. Applicant’s arguments presented in the after-final response received on 8/16/22 have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record- see the Advisory Action mailed on 9/22/22. In the interests of compact prosecution, the relevant portions of the Advisory action have been reproduced below.
The applicant argues that Wabl et al. does not teach the replacement of a rodent Ck gene segment with a canine C lambda gene segment, and that neither Murphy nor Martin provide the requisite reasons to modify the teachings of Wabl to make this replacement. According to applicant, neither reference teaches that canine V lambda domains do not function well with mouse Ck domains and vice versa, and that neither reference teaches applicant’s discovery of increased expression of canine V lambda  and J lambda gene segments in combination with rodent C lambda at the rodent kappa locus. 
In response to applicant's argument that the cited references, particularly Murphy et al., does not teach increased expression of heterologous V lambda domains in combination with mouse lambda when expressed in a mouse kappa locus, it is noted that the claims as written do not recite any particular level of expression of the chimeric canine-rodent light chain. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, the rejection of record acknowledged that while Wabl et al. broadly teaches to replace mouse endogenous sequence within a light chain locus with a partly canine locus comprising canine V lambda, canine J lambda gene segments, and mouse C lambda gene segment(s) embedded within noncoding endogenous light chain sequence, Wabl does not specifically teach the embodiment where the partly canine locus comprising canine V lambda, canine J lambda gene segments, and mouse C lambda gene segment(s) are inserted into the endogenous kappa locus replacing the endogenous gene segments. The rejection then cited Murphy et al. and Martin et al. to supplement the teachings of Wabl. Martin et al. was cited to provide specific guidance for canine V, J, and C gene segments more broadly disclosed by Wabl. Murphy et al. was cited for teaching similar transgenic rodents expressing chimeric light chains comprising heterologous variable regions and mouse constant regions, and provides detailed guidance for several strategies for successfully producing a transgenic mouse expressing the chimeric light chains. In particular, Murphy et al. teaches a rodent, whose germline genome includes: an engineered endogenous immunoglobulin kappa light chain locus comprising one or more human V lambda  gene segments, one or more human J lambda  gene segments, and one or more C lambda genes, where the one or more human V lambda  gene segments and the one or more human J lambda  gene segments are operably linked to the one or more C lambda genes, where the rodent lacks a rodent C kappa gene at the engineered endogenous immunoglobulin kappa locus, and where the C lambda gene is rodent C lambda gene such as mouse or rodent C lambda 1, 2, or 3 (Murphy et al., paragraphs 5-10, 496, 504, and 507). Murphy et al. further exemplifies the generation of a rodent whose endogenous Vk, Jk, and Ck gene segments have been replaced by multiple human V lambda and human J lambda gene segments operably linked to a rodent lambda constant region gene segment, and teaches that not only are antibodies comprising chimeric human lambda variable/ mouse constant region light chain produced in the transgenic mice, but that 90% of the B cells present in the mouse produce the chimeric lambda light chains (Murphy et al., paragraph 507). Thus, Murphy et al. demonstrates that a mouse with a similar structure as claimed not only successfully expressed antibodies comprising chimeric heterologous V lambda/ mouse C lambda light chains from the endogenous mouse kappa locus, but that 90% of the B cells present in the mouse produce these chimeric lambda antibodies. While Murphy et al. did not conduct a direct comparison of the expression of heterologous V lambda/mouse C lambda light chains vs. heterologous V lambda/mouse C Kappa light chains from an endogenous kappa light chain in a mouse, such is not required to provide motivation as the level of expression of the chimeric light chain and particularly the percentage of B cells expressing the chimeric light chain in the Murphy mice provides sufficient motivation for one of skill in the art at the time of filing to express a similar chimeric light chain, such as the chimeric canine V lambda/mouse C lambda light chain taught by Wabl et al., using the same strategy with a reasonable expectation of success. 
Finally, in regards to claim 7, it is noted that Wabl et al. provides several methods for expressing canine V lambda and J lambda gene segments in combination with mouse C gene segments. While Wabl teaches to individually replace V and J gene segments in the mouse kappa locus with canine V lambda and J lambda gene segments respectively, Wabl et al. also provides an example 5 which teaches to replace the mouse endogenous J and C gene segments of the lambda locus with an array of canine/mouse lambda- J-C units where each unit comprises a canine J lambda gene segment and mouse C lambda constant gene embedded within noncoding sequence from the mouse lambda locus, and where the mouse C lambda constant gene segments are C1 and/or C2 and/or C3 (Wabl et al., paragraph 148 and 152). Therefore, as Wabl et al. teaches more than one equivalent method for introducing canine J lambda gene segments into an endogenous mouse light chain locus, either individually, or in a J-C unit with a mouse C lambda gene segment, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize either methodology to insert canine J lambda gene segments and mouse C lambda gene segments into the mouse kappa locus as taught by Wabl et al. in view of Murphy et al. as the use of either method would result in a locus capable of expressing a chimeric canine V lambda/mouse C lambda light chain with predictable results. 

Double Patenting

The rejection of claims 1, 6-9, 12, 19-23, 25-28, and 31-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,662,256, hereafter referred to as the ‘256 patent, in view of U.S. Patent Application Publication 2019/0223418 (July 25, 2019), hereafter referred to as Murphy et al., with an effective filing date of 12/5/17, and Martin et al. (2018) Immunogenetics, Vol. 70, 223-236, is maintained. Claims 1, 6-9, 12, 19-23, 25-28, and 31-35 have not been amended. Applicant’s arguments presented in the after-final response received on 8/16/22 have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record- see the Advisory Action mailed on 9/22/22. In the interests of compact prosecution, the relevant portions of the Advisory action have been reproduced below.
The applicant argues that the ’256 patent claims do not specifically recite the replacement of native rodent Ck with a canine C lambda at the endogenous kappa light chain locus. The applicant further references their arguments presented in response to the 103 rejection above regarding the alleged lack of teachings and motivation provided by Murphy and Martin to make such a replacement. 
As set forth in the rejection of record, the ‘256 patent claims, while broader than the instant claims,  encompass the specific species recited in the instant claims. In particular, the additional limitation recited in the instant claims wherein the partly canine locus further comprises a mouse C lambda gene segment, and where the mouse C lambda gene segment replaces a C kappa gene segment at the mouse  kappa light chain locus, is encompassed by the ‘256 patent claims. Applicant’s arguments that Murphy et al. and Martin et al. do not provide the requisite teachings and motivation to make the species now claimed by applicant has been addressed above in detail and has not been found persuasive. As such, the rejection of record stands.

No claims are allowed. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633